Citation Nr: 1703570	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-14 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ali, Associate Counsel


INTRODUCTION

The Veteran served honorably in the Army during the Vietnam Era from November 1967 to August 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The Veteran's bilateral hearing loss is not shown to have had its onset during service; sensorineural hearing loss (SNHL) was not manifested to a compensable degree within one year following the date of the Veteran's separation from service; and a bilateral hearing loss disability is not shown to be related to an injury, disease, or event in service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). Proper notice was provided in a March 2011 letter. 

With regard to the duty to assist, the claims file includes service treatment records (STRs), private treatment records, and the statements of the Veteran in support of his claim. The Veteran did not request a hearing by the Board. The Veteran was provided with an adequate VA examination in July 2011. The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. 

 II. Legal Criteria 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999). For chronic diseases listed in 38 C.F.R. § 3.309 (a), including bilateral hearing loss, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service. 38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 C.F.R. §  3.307 (a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 
Service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in active service. Godfrey v. Derwinski, 2 Vet. App. 352 (1992). VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service. Hensley v. Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.38.

III. Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.). Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

An essential element of a claim for service connection is evidence of a current disability. On July 2011 VA examination, the Veteran was diagnosed with normal to moderately severe SNHL bilaterally, and his bilateral hearing loss met the criteria set forth in 38 C.F.R. § 3.385. An earlier audiological assessment in December 2010 showed similar findings. 

The Veteran contends that he has bilateral hearing loss disability due to exposure to loud noise during service. The Veteran submitted a March 2011 claim indicating that his bilateral hearing loss disability began during his active service from November 1967 to August 1969. In a March 2011 statement the Veteran indicated that his hearing loss was a result of exposure to combat noise while serving as a drill instructor in Vietnam and from the daily firing of M-14 automatic rifles despite the rubber ear plugs provided for protection. The Veteran stated, "Each day that I stood behind the lines presented a problem with me in that my ears rang and at times felt as though I had an ear ache at the end of the day." He also stated, "It was the piercing sound of the M-14 that was the harshest in my opinion out of all the arms fired." 

The Board acknowledges that the Veteran did experience acoustic trauma in service related to his exposure to automatic weapons; however, the Board finds that the competent evidence weighs against service connection for hearing loss.

The service treatment records (STRs), including his August 1969 separation examination report, are silent for any complaints, findings, treatment, or diagnosis related to hearing loss.  The Veteran's November 1967 entrance examination recorded that physical examination of the ears were normal, including the condition of the internal ear canals.  The Veteran's August 1969 separation examination indicated that the Veteran had normal bilateral hearing.  Thus, chronicity in service is not adequately supported by the service treatment records.  

Moreover, there is no indication of hearing loss within one year following service separation. In that regard, a December 1969 VA examination is negative for reports of hearing loss. Therefore, presumptive service connection is not warranted in this case. 38 C.F.R. § 3.307, 3.309. 

Alternatively, a showing of continuity of symptomatology after service can support the claim. 38 C.F.R. § 3.303(b).  The Veteran reported to the 2011 VA examiner that his hearing problems began in 1968 while serving in Vietnam. To the extent the Veteran's statements can be taken to assert continuity of symptomatology, the Board finds that the preponderance of the evidence weighs against a finding of continuity of symptomatology to support the Veteran's claim. 

The Veteran initially filed a hearing loss claim with the VA in March 2011, nearly 42 years after service for compensation in relation to hearing loss. The absence of continuity of symptoms, from active service which ended in 1969 until 2010, when the clinical evidence first shows hearing complaints, is persuasive evidence against continuity of symptomatology. The Veteran was separated from active service in August 1969. Significantly, hearing loss was normal at service separation in August 1969.  Medical records in the file show that the initial documentation of a hearing loss disability (under VA standards) was from an audiological assessment in December 2010.  Therefore, as shown by the medical record, the initial clinical documentation of hearing loss under VA standards for hearing loss disability comes nearly 42 years after the Veteran's discharge from service.  

In correspondence received in May 2013, the Veteran contends that he was found to have diminished hearing in one ear from an audiologic test conducted in 1991. The Veteran states that he does not have the records to indicate that this was a medical facility and the doctors have vacated the premises. Thus, further efforts to develop the 1991 records would be futile. Even when taking into account the possibility of documented hearing loss in 1991, the audiologic test is over 20 years following service separation and does not support a finding of continuity since service. 

The absence of medical evidence of continuity of symptomatology combined with the objective finding on the separation examination of no hearing loss under VA standards for hearing disability outweigh any of his current statements that may imply a continuity. This is so because the current statements lack credibility in light of the contemporaneous record during and after service. Stated another way, any assertions of hearing loss existing from the time of service, while competent, lack credibility both because they are self-serving and because they are inconsistent, including with other evidence of record. For example, the Veteran reported his hearing problems began in 1968; however, his hearing was normal at service separation in 1969. As continuity of symptomatology has not been established, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

The Board now turns to the question of whether service connection for bilateral hearing loss may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d). The Board finds that the extent of time between service separation and any indication of a diagnosis of hearing loss to be a factor that weighs against the Veteran's claim. See Maxon v. West, 12 Vet. App. 453, 459   (1999), affirmed sub nom. Maxon v. Gover, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability). The July 2011 VA examination does not support a nexus between the Veteran's bilateral hearing loss disability and his active service. The VA examiner reviewed the Veterans records which included the Veteran's examination report and a discussion of the Veteran's military and occupational history, and the VA examiner considered the Veteran's lay statements. The VA examiner found that it was less likely as not (less than 50/50) probability that the Veteran's hearing loss was caused by or a result of service related noise exposure/acoustic trauma. The rationale was that the Veteran was found to have normal bilateral hearing from .5KHz to 6KHz at the time of his separation. Although the Veteran states that his hearing loss started in service, there is no clinical evidence of a hearing problem prior to 2010 (approximately 41 years post discharge). Thus the examiner found it was less likely than not that the onset of the Veteran's hearing loss is associated with service related noise exposure/acoustic trauma.

The Board has considered the Veteran's statements linking his in-service noise exposure to his current bilateral hearing loss. The Veteran is competent to report his hearing loss symptoms, when those symptoms began, and that he was exposed to loud noise while in service. However, though the Veteran is competent to report the onset of his hearing loss symptoms, he is not competent to attribute his hearing loss to his in-service noise exposure. While it is error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence. See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009). One factor to consider is the complexity of the question to be determined. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).

The Veteran's statements linking his current bilateral hearing loss to his in-service noise exposure are not within the realm of knowledge of a layperson. Rather, they involve a complex question that requires expertise. Specifically, such knowledge involves the impact loud noises have on the auditory functioning of the ear. Therefore, the Board has given the opinion of the VA examiner to the effect that it is unlikely that the Veteran's current bilateral hearing loss is the result of military noise exposure greater probative weight than the Veteran's lay statements. When taking the VA examination opinion into consideration, the Board finds that the competent evidence of record weighs heavily against the Veteran's claim.

In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss. That doctrine is not applicable in the instant appeal. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. The Board is grateful to the Veteran for his honorable combat service, and regrets that a more favorable outcome could not be reached.


ORDER

Service connection for a bilateral hearing loss disability is denied. 




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


